Title: To George Washington from Henry Knox, 18 January 1790
From: Knox, Henry
To: Washington, George



Sir,
War Office [New York, 18] January, 1790.

Having submitted to your consideration a plan for the arrangement of the militia of the United States, which I had presented to the late Congress, and you having approved the general principles thereof, with certain exceptions, I now respectfully lay the same before you, modified according to the alterations you were pleased to suggest.
It has been my anxious desire to devise a national system of defence, adequate to the probable exigencies of the United States, whether arising from internal or external causes; and at

the same time to erect a standard of republican magnanimity, independent of, and superior to, the powerful influences of wealth.
The convulsive events, generated by the inordinate pursuit of riches, or ambition, require that the government should possess a strong corrective arm.
The idea is therefore submitted, whether an efficient military branch of government can be invented, with safety to the great principles of liberty, unless the same shall be formed of the people themselves, and supported by their habits and manners. I have the honor to be, with the most perfect respect, your most Obedt Servant.

H. Knox, Secretary for theDepartment of War.

